PER CURIAM.
Appellant seeks review of an order denying his motion seeking post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.850. The order makes reference to portions of the record, which it recites are attached. However, the copy of the order provided to this court does not have any attachments. Accordingly, we reverse, and remand with directions that the trial court *172attach to its order those portions of the record which it believes conclusively establish that appellant is entitled to no relief.
REVERSED and REMANDED, with directions.
MINER and WEBSTER, JJ., and SMITH, Senior Judge, concur.